Case 2:20-cv-03200-KES Document 19 Filed 11/23/20 Page 1 of 10 Page ID #:1850



 1
 2
 3                                                                       O
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    EVIE C. G.,                                    Case No. 2:20-CV-03200 (KES)
12                       Plaintiff,
13          v.                                     MEMORANDUM OPINION AND
                                                          ORDER
14    ANDREW M. SAUL, Commissioner
      of Social Security,
15
                         Defendant.
16
17
18                                            I.
19                                    BACKGROUND
20         In July and August 2016, Plaintiff Evie C. G. (“Plaintiff”) applied for Titles
21   II and XVI Social Security disability benefits, alleging that she became disabled on
22   January 1, 2014, due to “depression, anxiety, fibromyalgia, menopause, and
23   hypertension.” Administrative Record (“AR”) 500–01, 506–12, 531. On
24   November 1, 2018, an Administrative Law Judge (“ALJ”) conducted a hearing at
25   which Plaintiff, who was represented by counsel, appeared and testified, as did a
26   vocational expert (“VE”) and a medical expert (“ME”). AR 57–88.
27         On January 28, 2019, the ALJ issued an unfavorable decision. AR 17–29.
28   The ALJ found that Plaintiff suffered from medically determinable impairments of
Case 2:20-cv-03200-KES Document 19 Filed 11/23/20 Page 2 of 10 Page ID #:1851



 1   obesity, fibromyalgia, major depressive disorder, and generalized anxiety disorder.
 2   AR 20. Despite these impairments, the ALJ found that Plaintiff had a residual
 3   functional capacity (“RFC”) to perform a reduced range of unskilled, sedentary
 4   work with restrictions on social interactions. AR 22.
 5         In making this finding, the ALJ discussed five medical sources who offered
 6   opinions of Plaintiff’s physical RFC: (1) consultative examiner Marvin Perer, M.D.,
 7   who opined that Plaintiff could do light work; (2 & 3) agency consultants B.
 8   Sheehy, M.D., and J. Rule, M.D., who opined that Plaintiff could do light work;
 9   (4) treating physician David Proum, M.D., who opined that Plaintiff could not
10   perform “even less than sedentary work”; and (5) ME Minh D. Vu, M.D., who
11   found no physical limitations on Plaintiff’s functioning. AR 24. The ALJ gave the
12   greatest weight to Dr. Perer’s opinions but assessed a more restrictive, sedentary
13   RFC due to “consideration [of Plaintiff’s] subjective complaints and testimony and
14   her treatment history.” AR 24.
15         The ALJ also evaluated the three medical sources who offered opinions of
16   Plaintiff’s mental RFC: (1) consultative examiner Pramual Pinanong, M.D., who
17   opined that Plaintiff was able to follow simple one- or two-step instructions;
18   (2) agency consultant Cal VanderPlate, Ph.D., who opined that Plaintiff was limited
19   to performing simple instructions with infrequent interaction with the general
20   public; and (3) agency consultant Debra Lilly, Ph.D., who opined that Plaintiff was
21   limited to simple, routine, and repetitive tasks in a low-stress environment. AR 25–
22   26. The ALJ gave the greatest weight to the agency consultants’ opinions because
23   the record supported only moderate limitations in Plaintiff’s ability to interact with
24   others and to concentrate, persist, or maintain pace, which the ALJ accommodated
25   by limiting Plaintiff to unskilled work with only occasional interaction with others.
26   AR 26.
27         Based on this RFC and the VE’s testimony, the ALJ found that Plaintiff
28   could not perform her past relevant work as a lab technician but that there were jobs
                                                2
Case 2:20-cv-03200-KES Document 19 Filed 11/23/20 Page 3 of 10 Page ID #:1852



 1   that existed in significant numbers in the national economy she could perform,
 2   including document specialist and touch up trainer. AR 27–29. The ALJ therefore
 3   concluded that Plaintiff was not disabled from January 1, 2014, through the date of
 4   his decision. AR 29.
 5                                             II.
 6                                   ISSUE PRESENTED
 7         This appeal presents the sole issue of whether the ALJ erred in evaluating
 8   Plaintiff’s subjective symptom testimony. (Dkt. 18, Joint Stipulation [“JS”] at 4.)
 9                                             III.
10                                       DISCUSSION
11   A.    Rules Governing Consideration of Subjective Symptom Statements.
12         The Ninth Circuit has “established a two-step analysis for determining the
13   extent to which a claimant’s symptom testimony must be credited.” Trevizo v.
14   Berryhill, 871 F.3d 664, 678 (9th Cir. 2017). “First, the ALJ must determine
15   whether the claimant has presented objective medical evidence of an underlying
16   impairment which could reasonably be expected to produce the pain or other
17   symptoms alleged.” Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007)
18   (citation omitted). “Second, if the claimant meets the first test, and there is no
19   evidence of malingering, the ALJ can reject the claimant’s testimony about the
20   severity of her symptoms only by offering specific, clear and convincing reasons
21   for doing so.” Id. (citation omitted). If the ALJ’s assessment “is supported by
22   substantial evidence in the record, [courts] may not engage in second-guessing.”
23   Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir. 2002).
24         Effective March 17, 2017, the Commissioner amended the applicable
25   regulations on how an ALJ should evaluate a claimant’s subjective symptom
26   statements. 20 C.F.R. §§ 404.1529, 416.929. These regulations provide in part:
27         In evaluating the intensity and persistence of your symptoms,
28         including pain, we will consider all of the available evidence,
                                                3
Case 2:20-cv-03200-KES Document 19 Filed 11/23/20 Page 4 of 10 Page ID #:1853



 1         including your medical history, the medical signs and laboratory
 2         findings, and statements about how your symptoms affect you. We
 3         will then determine the extent to which your alleged functional
 4         limitations and restrictions due to pain or other symptoms can
 5         reasonably be accepted as consistent with the medical signs and
 6         laboratory findings and other evidence to decide how your symptoms
 7         affect your ability to work. … We will consider whether there are any
 8         inconsistencies in the evidence and the extent to which there are any
 9         conflicts between your statements and the rest of the evidence,
10         including your history, the signs and laboratory findings, and
11         statements by your medical sources or other persons about how your
12         symptoms affect you. Your symptoms, including pain, will be
13         determined to diminish your capacity for basic work activities to the
14         extent that your alleged functional limitations and restrictions due to
15         symptoms, such as pain, can reasonably be accepted as consistent with
16         the objective medical evidence and other evidence.
17   Id. §§ 404.1529(a) & (c)(4), 416.929(a) & (c)(4); see SSR 16-3p (clarifying that
18   “subjective symptom evaluation is not an examination of an individual’s
19   character”). Because the ALJ issued his decision in January 2019, these regulations
20   apply to Plaintiff’s case.
21   B.    Plaintiff’s Subjective Statements.
22         In September 2016, Plaintiff submitted an Adult Function Report. AR 552–
23   60. She asserted an inability to walk, stand, or sit for long periods, and an inability
24   to concentrate or lift heavy objects. AR 552. She could not prepare her own meals
25   or do house or yard work. AR 554. She denied being able to drive but was able to
26   shop once a week. AR 555. She used a walker, cane, or wheelchair to ambulate.
27   AR 558.
28
                                                4
Case 2:20-cv-03200-KES Document 19 Filed 11/23/20 Page 5 of 10 Page ID #:1854



 1         In December 2016, Plaintiff reported to Agency personnel that due to pain
 2   and depression, she stayed in bed most of the day. AR 583. She was unable to
 3   stand for more than 20 minutes, walk more than one block, or sit for more than an
 4   hour. AR 587. She could not do any daily activities without assistance from her
 5   daughter. AR 587. In March 2017, Plaintiff reported needing assistance to shower,
 6   wash hair, and shave. AR 600.
 7         At her November 2018 hearing, Plaintiff testified that she experienced pain
 8   from her fibromyalgia that radiated from her shoulders down her back and legs.
 9   AR 67. She asserted an inability to sit for more than two hours or lift more than ten
10   pounds. AR 68–69. Plaintiff reported ambulating with the assistance of a cane,
11   walker, or wheelchair. AR 69, 76–77. She could not do household chores but was
12   able to drive for short periods of time. AR 70. She spent four to six hours a day
13   lying down and two days a week spent the whole day in bed. AR 71, 73. Plaintiff
14   stated that due to her pain and an inability to concentrate, she was unable to work.
15   AR 72.
16   C.    The ALJ’s Decision.
17         In evaluating Plaintiff’s symptom testimony, the ALJ stated as follows:
18                After careful consideration of the evidence, the undersigned
19         finds that [Plaintiff’s] medically determinable impairments could
20         reasonably be expected to cause the alleged symptoms; however,
21         [Plaintiff’s] statements concerning the intensity, persistence and
22         limiting effects of these symptoms are not entirely consistent with
23         medical evidence and other evidence in the record for the reasons
24         explained in this decision.
25   AR 23–24.
26         Plaintiff argues that what follows in the ALJ’s decision are not reasons for
27   discounting her testimony but rather a summary of the medical evidence. (JS at 9.)
28   Plaintiff contends that the ALJ’s “rationale is insufficient because he did not even
                                               5
Case 2:20-cv-03200-KES Document 19 Filed 11/23/20 Page 6 of 10 Page ID #:1855



 1   attempt to provide any other reason aside from the purported lack of objective
 2   support.” (Id. at 10.) The Commissioner asserts that the ALJ offered three reasons
 3   for partially discounting Plaintiff’s subjective statements: (1) lack of objective
 4   medical support, (2) the limited nature of Plaintiff’s treatment history, and (3) her
 5   positive response to treatment. (JS at 17–18.) Indeed, the ALJ found that his RFC
 6   assessment was “well-supported based upon [Plaintiff’s] subjective complaints, her
 7   treatment history, the effectiveness of treatment in reducing her symptoms, and the
 8   objective findings.” AR 27 (emphasis added).
 9         Plaintiff contends that this summation sentence is just “boilerplate” which
10   fails to show inconsistency between Plaintiff’s testimony and her treatment history.
11   (JS at 19.) However, the ALJ’s reasoning does not have to be organized or labeled
12   in any particular way. Instead, the Court “properly considers the ALJ’s decision as
13   a whole.” James H. v. Berryhill, No. C18-5371, 2019 WL 330166, at *6, 2019 U.S.
14   Dist. LEXIS 12582, at *16 (W.D. Wash. Jan. 25, 2019); see Lozano v. Comm’r of
15   Soc. Sec., No. 2:18-CV-2164, 2019 WL 6310039, at *4 n.3, 2019 U.S. Dist. LEXIS
16   204576, at *12 n.3 (E.D. Cal. Nov. 25, 2019) (“It would be overly formalistic to
17   equate ‘specific and legitimate’ with a requirement that the ALJ repeat every
18   assertion made prior in the concluding paragraph.”). “As a reviewing court, we are
19   not deprived of our faculties for drawing specific and legitimate inferences from the
20   ALJ’s opinion.” Magallanes v, Bowen, 881 F.2d 74, 755 (9th Cir. 1989). Indeed,
21   “[e]ven when an agency explains its decision with less than ideal clarity, we must
22   uphold it if the agency’s path may reasonably be discerned.” Molina v. Astrue, 674
23   F.3d 1104, 1121 (9th Cir. 2012) (citations omitted), superseded by regulation on
24   other grounds. Here, as discussed below, the ALJ provided sufficiently “specific,
25   clear, and convincing reasons” for discounting Plaintiff’s subjective symptom
26   statements that “permit meaningful review.” Lambert v. Saul, No. 19-17102, —
27   F.3d—, 2020 WL 6735633, at *9–10 (9th Cir. Nov. 17, 2020).
28
                                                6
Case 2:20-cv-03200-KES Document 19 Filed 11/23/20 Page 7 of 10 Page ID #:1856



 1   D.    The Sufficiency of the ALJ’s Reasons.
 2         1.     Reason One: Lack of Objective Support.
 3         While inconsistencies with the objective medical evidence cannot be the sole
 4   ground for rejecting a claimant’s subjective testimony, inconsistencies are factors
 5   that the ALJ may consider when evaluating subjective symptom testimony. Burch
 6   v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005); see SSR 16-3p, at *5 (“objective
 7   medical evidence is a useful indicator to help make reasonable conclusions about
 8   the intensity and persistence of symptoms, including the effects those symptoms
 9   may have on the ability to perform work-related activities”); Carmickle v. Comm’r,
10   Soc. Sec. Admin., 533 F.3d 1155, 1161 (9th Cir. 2008) (“Contradiction with the
11   medical record is a sufficient basis for rejecting the claimant’s subjective
12   testimony.”). Plaintiff does not contest the ALJ’s discussion of the medical
13   evidence. Instead, she contends that the ALJ “failed to provide a logical bridge
14   between the testimony he finds unsupported and the evidence he believes
15   undermines the complaint.” (JS at 9–10.) To the contrary, the ALJ “specifically
16   identif[ied] the testimony … he [found] not to be credible and explain[ed] what
17   evidence undermines the testimony.” Treichler v. Comm’r of Soc. Sec. Admin.,
18   775 F.3d 1090, 1102 (9th Cir. 2014) (citation omitted).
19         Plaintiff asserted that she needs reminders to take a shower, to take her
20   medications, and to go places, and does not follow written or spoken instructions
21   well. AR 552–60. The ALJ found that these statements were contradicted by Dr.
22   Pinanong’s psychiatric evaluation, which found that Plaintiff had an intact recent
23   and remote memory, a good vocabulary, and intact abstractions. AR 21 (citing AR
24   1139–43). Dr. Pinanong also found that Plaintiff had average intellectual
25   functioning, with an average vocabulary, fund of knowledge, abstraction, and
26   generalization. AR 21, 1139–43. Plaintiff also alleged an inability to handle a
27   savings account, use a checkbook or money orders, or finish what she starts. AR
28   552–60. The ALJ found these allegations to be contradicted by Dr. Pinanong’s
                                                7
Case 2:20-cv-03200-KES Document 19 Filed 11/23/20 Page 8 of 10 Page ID #:1857



 1   examination, which found Plaintiff able to do digit span forwards, focus attention
 2   during the interview, and respond to questions with no difficulty or hesitation. AR
 3   21, 1139–43. Plaintiff had a fair calculation ability, intact attention and
 4   concentration, and coherent and goal-directed thought processes, with no evidence
 5   of disorganized thinking or confusion. AR 21–22, 1139–43. Plaintiff further
 6   asserted that she needed help dressing, bathing, caring for her personal grooming
 7   needs, preparing meals, and doing household chores. AR 552–60. She alleged an
 8   inability to go out alone, drive, or handle stresses or changes in routine. AR 552–
 9   60. The ALJ found these assertions were contradicted by Plaintiff arriving at her
10   interview with Dr. Pinanong alone and on time and exhibiting intact insight and
11   judgment. AR 22, 1139–43. In response to Plaintiff’s testimony that she was
12   unable to stand for more than 20 minutes, sit for more than an hour, or walk for
13   more than one block at a time, and that her impairments limited her ability to sleep,
14   lift, squat, bend, stand, reach, walk, sit, kneel, climb stairs, and use her hands, the
15   ALJ noted the multiple, largely unremarkable physical examinations, including
16   normal range of motion; negative straight-leg raises; no tenderness, joint swelling,
17   or deformities at the hips or upper or lower extremities; no crepitus of the knees;
18   good tone and active motion of the muscles; normal motor strength; grossly intact
19   sensation and reflexes; and intact cranial nerves . Compare AR 23, with id. 24, 25
20   (citing AR 640–42, 650, 892–98, 917–18, 1047, 1095–102, 1129–32, 1218, 1290–
21   97).
22          2.    Reason Two: Limited and Conservative Treatment.
23          The ALJ also considered that Plaintiff received limited and conservative
24   treatment. AR 24–25. She generally had only annual follow-ups with her primary
25   care provider for her fibromyalgia and obesity. AR 24–25. While Plaintiff was
26   referred to a rheumatologist for her fibromyalgia, she did not pursue seeing a
27   specialist. AR 25, 892–98. Her physical impairments were generally treated with
28   diet, exercise, and physical therapy. AR 25; see id. 640–42, 1217–20, 1232–34,
                                                 8
Case 2:20-cv-03200-KES Document 19 Filed 11/23/20 Page 9 of 10 Page ID #:1858



 1   1252, 1263–64, 1283–85. A conservative treatment regimen “support[s] the ALJ’s
 2   credibility determination.” Miner v. Berryhill, 722 F. App’x 632, 634 (9th Cir.
 3   2018); see Tommasetti, 533 F.3d at 1039–40 (explaining that evidence of a
 4   claimant’s favorable response to minimal and conservative treatment undermines
 5   subjective symptom statements).
 6         3.     Reason Three: Positive Response to Treatment.
 7         The ALJ further considered Plaintiff’s positive response to treatment. AR
 8   25. Her fibromyalgia was largely controlled on medication with no side effects.
 9   AR 25; see id. 1095–102, 1290–97. Plaintiff’s obesity improved with diet and
10   exercise. AR 25, 640–42. Her depression and anxiety were stable and controlled
11   on medication with no side effects. AR 26; see id. 640–42, 892–98, 1095–102,
12   1290–97, 1434–36, 1440–42, 1446–48. An ALJ may consider a positive response
13   to treatment when evaluating subjective testimony. See Warre v. Comm’r of Soc.
14   Sec. Admin., 439 F.3d 1001, 1006 (9th Cir. 2006) (“Impairments that can be
15   controlled effectively with medication are not disabling for the purpose of
16   determining eligibility for SSI benefits.”); Crane v. Shalala, 76 F.3d 251, 254 (9th
17   Cir. 1996) (ALJ may consider “evidence suggesting that [the claimant] responded
18   well to treatment” in evaluating the claimant’s subjective symptoms).
19         4.     Summary.
20         Furthermore, the ALJ did not completely reject Plaintiff’s testimony. AR
21   24–27. Due to Plaintiff’s subjective complaints and testimony, the ALJ rejected
22   Dr. Perer’s evaluation that she could perform light work. AR 24. Instead, because
23   of Plaintiff’s consistent use of a cane and walker, the ALJ limited her to sedentary
24   work with a need for a cane to stand and walk. AR 24. Based partly on Plaintiff’s
25   subjective statements, the ALJ also limited her to performing unskilled work with
26   only occasional interaction with supervisors, coworkers, and the public. AR 21–22,
27   27.
28
                                               9
Case 2:20-cv-03200-KES Document 19 Filed 11/23/20 Page 10 of 10 Page ID #:1859



  1         In sum, the ALJ offered clear and convincing reasons, supported by
  2   substantial evidence, for only partially crediting Plaintiff’s subjective symptom
  3   testimony.
  4                                            IV.
  5                                     CONCLUSION
  6         For the reasons stated above, IT IS ORDERED that judgment shall be
  7   entered AFFIRMING the decision of the Commissioner.
  8
  9   DATED: November 23, 2020                       ______________________________
 10                                                  KAREN E. SCOTT
                                                     United States Magistrate Judge
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                               10
